Citation Nr: 1017266	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  94-39 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bronchitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1958 to 
February 1959, and active duty from November 1960 to July 
1965.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2005, the appellant testified at a personal 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  In a letter received in April 2010, the 
appellant elected to testify at a hearing at his local 
regional office before a Veterans Law Judge who will be 
deciding this case.  The case is, therefore, REMANDED to the 
RO to accommodate that request.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before the Board to be held at his local 
regional office.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


